DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on February 23, 2018. 
Claims 1-19 are presented for examination and are pending. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on July 4, 2018. Claims 1-19 of this instant application are being examined based on the filing date of JP2017-099218, which is May 18, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) was/were submitted on February 23, 2018 and March 31, 2021.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to because in Fig. 3 box s308 says “Apply event data to model and verify whether result predicted by mode and result in event data match”. It is believed that this should be corrected to “Apply event data to model and verify whether result predicted by model  and result in event data match”. This is consistent with page 20 of the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following (generic placeholder and linking phrase in bold): 

Claim 1 
a receiving unit that receives event data… 
a model generation unit that generates a model… 
an extraction unit that extracts… 
a generic rule generation unit that generates a generic rule… 

Claim 2
	This claim is dependent on claim 1 and further limits the model generation unit and the extraction unit, therefore the model generation unit and extraction unit in this claim are being interpreted under 112(f). 
Claim 3
	This claim is dependent on claim 1 and further limits the generic rule generation unit, therefore the generic rule generation unit in this claim is being interpreted under 112(f).

Claim 4
	This claim is dependent on claim 3 and further limits the generic rule generation unit, therefore the generic rule generation unit in this claim is being interpreted under 112(f).

Claim 5
	This claim is dependent on claim 3 and further limits the generic rule generation unit, therefore the generic rule generation unit in this claim is being interpreted under 112(f).

Claim 6 
a presenting unit that presents a process… 

Claim 7
	This claim is dependent on claim 6 and further limits the presenting unit, therefore the presenting unit in this claim is being interpreted under 112(f).

Claim 8
	This claim is dependent on claim 6 and further limits the presenting unit, therefore the presenting unit in this claim is being interpreted under 112(f).

Claim 9
	This claim is dependent on claim 6 and further limits the presenting unit, therefore the presenting unit in this claim is being interpreted under 112(f).

Claim 10
	This claim is dependent on claim 1 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 11
	This claim is dependent on claim 2 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 12
	This claim is dependent on claim 3 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 13
	This claim is dependent on claim 4 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 14
	This claim is dependent on claim 5 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 15
	This claim is dependent on claim 6 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 16
	This claim is dependent on claim 7 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 17
	This claim is dependent on claim 8 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 18
	This claim is dependent on claim 9 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke(s) 35 U.S.C. 112(f): 
Claim 1 
a receiving unit that receives event data… 
a model generation unit that generates a model… 
an extraction unit that extracts… 
a generic rule generation unit that generates a generic rule… 

Claim 2
	This claim is dependent on claim 1 and further limits the model generation unit and the extraction unit, therefore the model generation unit and extraction unit in this claim are being interpreted under 112(f). 
Claim 3
	This claim is dependent on claim 1 and further limits the generic rule generation unit, therefore the generic rule generation unit in this claim is being interpreted under 112(f).

Claim 4
	This claim is dependent on claim 3 and further limits the generic rule generation unit, therefore the generic rule generation unit in this claim is being interpreted under 112(f).

Claim 5
	This claim is dependent on claim 3 and further limits the generic rule generation unit, therefore the generic rule generation unit in this claim is being interpreted under 112(f).

Claim 6 
a presenting unit that presents a process… 

Claim 7
	This claim is dependent on claim 6 and further limits the presenting unit, therefore the presenting unit in this claim is being interpreted under 112(f).

Claim 8
	This claim is dependent on claim 6 and further limits the presenting unit, therefore the presenting unit in this claim is being interpreted under 112(f).

Claim 9
	This claim is dependent on claim 6 and further limits the presenting unit, therefore the presenting unit in this claim is being interpreted under 112(f).

Claim 10
	This claim is dependent on claim 1 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 11
	This claim is dependent on claim 2 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 12
	This claim is dependent on claim 3 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 13
	This claim is dependent on claim 4 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 14
	This claim is dependent on claim 5 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 15
	This claim is dependent on claim 6 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 16
	This claim is dependent on claim 7 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 17
	This claim is dependent on claim 8 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f).

Claim 18
	This claim is dependent on claim 9 and further limits the model generation unit, therefore the model generation unit in this claim is being interpreted under 112(f). 

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The disclosure of the present application does not provide sufficient description of the corresponding structure for performing the entire claim function associated with the generic modifier. The Specification does not clearly identify what any of the above units (receiving unit, model generation unit, extraction unit, generic rule generation unit, presenting unit) are or their corresponding structure. Further, the Specification does not clearly link the units present in the claims as software executed on a processor. 
For purposes of examination, any unit present in the claims is being interpreted as software and the processor that the software is executed upon.
Therefore, claims 1-18 is/are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 1, 
Claim 1 recites “the tree”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the tree” will be interpreted as a tree.

Regarding Claim 7, 
Claim 7 recites “the number of event items”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the number of event items” will be interpreted as a number of event items. 

Regarding Claim 19, 
Claim 19 recites “the tree”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the tree” will be interpreted as a tree.

Dependent claims are rejected due to being directly and indirectly dependent on rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Claim 1, 
Step 1: 
Claim 1 is directed to an information processing apparatus, which is directed to a machine, one of the statutory categories. 

Step 2A Prong One: 
Claim 1 recites the following limitations: 
a model generation unit that generates a model having a tree structure combining the event items and the values of the event items; 
an extraction unit that extracts, as a rule candidate, a combination of an event item and a value of the event item in the tree in a case where a matching rate between a result obtained by applying the event item and the value of the event item to the model and a result in the event item and the value of the event item is larger than a predetermined value or is equal to or larger than the predetermined value; 
and a generic rule generation unit that generates a generic rule from a plurality of rule candidates.
These limitations require generating a model that has a tree structure, extracting rule candidates if a matching rate is equal to or larger than a predetermined value, and generating a generic rule from the rule candidates. These steps fall within the mental process grouping of abstract ideas. Thus, claim 1 recites an abstract idea. 

Step 2A Prong Two: 
The abstract idea of claim 1 is not integrated into a practical application because the additional elements recited in claim 1 are: 
An information processing apparatus comprising: 
a receiving unit that receives event data including a plurality of event items and values and results of the event items;
Instructions to apply the abstract idea on generic computer components (An information apparatus comprising: ) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further the recitation of:
a receiving unit that receives event data including a plurality of event items and values and results of the event items
amounts to recitation of insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, Claim 1 is directed to an abstract idea. 

Step 2B:
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (An information apparatus comprising:) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept.
Further, the following recitation of insignificant extra-solution activity (a receiving unit that receives event data including a plurality of event items and values and results of the event items) amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); ". Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional.

Regarding Claim 2,
Claim 2 is dependent on claim 1, and only includes additional limitations that further limit the mental process of model generation and extracting rules and thus remains a mental process (wherein the model generation unit generates a plurality of models; and the extraction unit extracts a rule candidate for obtaining a result by tracking trees in the plurality of models). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 3,
Claim 3 is dependent on claim 1, and only includes additional limitations that further limit the mental process of generating a generic rule and thus remains a mental process (wherein the generic rule generation unit generates a generic rule from rule candidates having a common event item among a plurality of rule candidates). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claims 4 and 5,
Claim(s) 4 and 5 is/are dependent on claim 3, and only includes additional limitations that further limit the mental process of generating a generic rule and thus remains a mental process 
Claim 4: 
(wherein the generic rule generation unit uses, as a value of the generic rule, a range common to values of a plurality of rule candidates regarding a value of the common event item) 
Claim 5: 
(wherein the generic rule generation unit uses, as a value of the generic rule, a range that includes at least one of values of a plurality of rule candidates regarding a value of the common event item)
This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 6,
Claim 6 is dependent on claim 1, and only includes additional elements that amount to recitation of insignificant extra-solution activity (further comprising a presenting unit that presents a process for extracting the rule candidate or a process for generating the generic rule), see MPEP 2106.05(g). According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Sherrick, "An Introduction to Graphical User Interfaces and Their Use by CITIS", July 1992, (PTO-892 NPL Doc. U, copy attached). Sherrick in pg. 3 “The term GUI is commonly used to refer to any of the components of a graphical user interface between a user and his computing environment. For this paper, a GUI is characterized as consisting of at least one, and usually more, of the following components: 1 . Display Manager Program is often referred to as a "desktop" display. This interface handles the interaction between the user and computing services. It provides control of how applications are arranged and rearranged on the screen, how the user migrates between applications, and how applications communicate with each other. The desktop display is the overall "look and feel" of the system, or the user's view of the computer environment.” discloses that GUIs usually have graphical components (presenting units) that display information to a user thus rendering “further comprising a presenting unit that presents a process for extracting the rule candidate or a process for generating the generic rule” in claim 6 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, Claim 6 is subject-matter ineligible.

Regarding Claims 7, 8, and 9,
Claim(s) 7-9 is/are dependent on claim 6, and only includes additional elements that amount to recitation of insignificant extra-solution activity, see MPEP 2106.05(g)
Claim 7: 
	(wherein the presenting unit presents, as the process for extracting the rule candidate, the number of event items and values of the event items applied to the model, the matching rate, or a combination thereof.)
Claim 8: 
(wherein the presenting unit presents, as the process for extracting the rule candidate, the number of event items and values of the event items applied to the model, the matching rate, or a combination thereof.)
Claim 9: 
(wherein the presenting unit presents the rule candidate or the generic rule in an editable manner.)
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Sherrick, "An Introduction to Graphical User Interfaces and Their Use by CITIS", July 1992, (PTO-892 NPL Doc. U, copy attached). Sherrick in pg. 3 “The term GUI is commonly used to refer to any of the components of a graphical user interface between a user and his computing environment. For this paper, a GUI is characterized as consisting of at least one, and usually more, of the following components: 1 . Display Manager Program is often referred to as a "desktop" display. This interface handles the interaction between the user and computing services. It provides control of how applications are arranged and rearranged on the screen, how the user migrates between applications, and how applications communicate with each other. The desktop display is the overall "look and feel" of the system, or the user's view of the computer environment.” discloses that GUIs usually have graphical components (presenting units) that display information to a user and allows interaction between a user and computing services thus rendering “wherein the presenting unit presents, as the process for extracting the rule candidate, the number of event items and values of the event items applied to the model, the matching rate, or a combination thereof; wherein the presenting unit presents, as the process for extracting the rule candidate, the number of event items and values of the event items applied to the model, the matching rate, or a combination thereof; wherein the presenting unit presents the rule candidate or the generic rule in an editable manner.” in claim(s) 7-9 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, Claim(s) 7-9 are subject-matter ineligible.

Regarding Claims 10-18,
Claim 10 is dependent on claim 1, 
Claim 11 is dependent on claim 2,
Claim 12 is dependent on claim 3, 
Claim 13 is dependent on claim 4, 
Claim 14 is dependent on claim 5, 
 Claim 15 is dependent on claim 6, 
Claim 16 is dependent on claim 7, 
Claim 17 is dependent on claim 8, 
Claim 18 is dependent on claim 9, 
and only includes additional elements that amount to generally linking the abstract idea to a particular technological environment or filed of use (wherein the model generation unit generates the model having the tree structure by machine learning) and cannot integrate the abstract idea into a practical application and does not provide an inventive concept (see MPEP 2106.05(h)). Therefore, claims 10-18 are subject matter ineligible. 

Regarding Claim 19,
Claim 19 is directed to A non-transitory computer readable medium… which is directed to an article of manufacture, one of the statutory categories. Claim 19 recites: A non-transitory computer readable medium storing a program causing a computer to execute a process comprising which executes a process similar to the steps executed by the information processing apparatus of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 19 remains subject matter ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinlan (“Generating Production Rules From Decision Trees”).
Regarding Claim 1, 
Quinlan teaches: 
An information processing apparatus comprising: (Table 1 and Page 307: “Results from other experiments reported in detail in (Quinlan, 1987) are summarized in Table 1. In each of six domains, ten decision trees were generated from a training set and their performance measured on unseen cases. Each decision tree was then transformed to a set of production rules whose accuracy was assessed on the same unseen cases.” teaches generating ten decision trees from 6 different domains, this suggests a computer-based implementation including a processor (information processing apparatus))
a receiving unit that receives event data including a plurality of event items and values and results of the event items; (Fig. 1 and Page 304: “Figure 1 shows a non-trivial decision tree for one aspect of the diagnosis of thyroid disease (Quinlan, Compton, Horn and Lazarus, 1986). To simplify printing, the tree has been turned on its side. Leaves are shown in bold font, and the possible outcomes at an interior node are represented by logical expressions with equal indentation. The interpretation of the attributes and decision classes is not important here, but notice that the root of this tree is a test on attribute T3. When classifying a case, we will be directed to the subtree starting with FTI < 49.5 or that headed FTI < 172.5 depending on whether the value of TZ is less than, or greater than or equal to, 1.15” teaches receiving data related to diagnosis of thyroid disease and creating a decision tree from this data, the data includes attributes (events) and values/results of the attributes) 
a model generation unit that generates a model having a tree structure combining the event items and the values of the event items; (Fig. 1 and Page 304: “Figure 1 shows a non-trivial decision tree for one aspect of the diagnosis of thyroid disease (Quinlan, Compton, Horn and Lazarus, 1986). To simplify printing, the tree has been turned on its side. Leaves are shown in bold font, and the possible outcomes at an interior node are represented by logical expressions with equal indentation.” teaches generating a decision tree (model having a tree structure))

    PNG
    media_image1.png
    795
    409
    media_image1.png
    Greyscale

an extraction unit that extracts, as a rule candidate, a combination of an event item and a value of the event item in the tree in a case where a matching rate between a result obtained by applying the event item and the value of the event item to the model and a result in the event item and the value of the event item is larger than a predetermined value or is equal to or larger than the predetermined value; (Page 304-305: “Recall that classifying a case using a decision tree is effected by following a path through the tree to one of the leaves. This path from the root of the tree to a leaf establishes conditions, in terms of specified outcomes for the tests along the path, that must be satisfied by any case classified by that leaf. For example, any case that is classified as negative by the asterisked leaf near the middle of Figure 1 must satisfy all the conditions
T3 > 1.15 
FTI < 172.5
TT4 < 56.5 
TSH > 5.75
Every leaf of a decision tree thus corresponds to a primitive production rule of the form
if X1 Λ X2 Λ … Λ Xn 
then class c where the XI 'S are conditions and c is the class of the leaf At this point we make use of the training set T of cases from which the decision tree was generated in order to improve this prototype rule. Let Xi be one of these conditions and let S C T be the set of cases that satisfy all the other conditions in the lefthand side of our rule. With respect only to 5, the relevance of Xi to determining whether a case belongs to class c (given that the other conditions are satisfied) can be summarized by the 2x 2 contingency table where se is the number of these cases that satisfy Xt and belong to class e, se is the number that satisfy Xi but belong to some class other than c, and so on.” teaches extracting protype rules (rule candidates) as paths through a decision tree to one of the leaves, the rule then includes a combination of both the attributes (events) such as T3, FTI, TSH, and values of those attributes; Page 305-306: “Note that sc-f sc is the number of cases in the training set T that satisfy the entire left-hand side of the rule and that ac of them belong to the class nominated by the rule. These two numbers provide a means of estimating the accuracy or certainty factor of the rule…The algorithm for dropping conditions from the left-hand tide of a rule can now be stated succinctly. Condition Xi is a candidate for elimination either if its removal will not decrease the certainty factor of the rule, or if the hypothesis that Xi is irrelevant cannot be rejected at the 1% level or better.” teaches that conditions of a rule can be excluded if the certainty factor (matching rate) would not decrease or if hypothesis that a condition is irrelevant cannot be rejected above a threshold value, therefore a rule is obtained that has a certainty factor (matching rate) above a predetermined value)
and a generic rule generation unit that generates a generic rule from a plurality of rule candidates. (Page 306: “Let R be the set of production rules and T the training set of cases from which the decision tree was generated. We would like to find that subset of R which misclassified the fewest cases in T but, by analogy with the set-covering task, this is an NP problem. Instead, a heuristic algorithm is used to find a "good" subset by successively discarding single rules… This suggests a straightforward procedure: at each step, delete from R the rule with least advantage, so long as this advantage is less than or equal to zero. The set of rules remaining at the end of this process is locally optimal to the extent that deleting any further rule will increase the number of misclassifications over T.” teaches generating a locally optimal subset of rules (generic rules) from the entire set of possible rules)

Regarding Claim 2, 
Quinlan teaches: 
	The information processing apparatus according to Claim 1, 
Quinlan further teaches: 
wherein the model generation unit generates a plurality of models; (Page 307: “Results from other experiments reported in detail in (Quinlan, 1987) are summarized in Table 1. In each of six domains, ten decision trees were generated from a training set and their performance measured on unseen cases. Each decision tree was then transformed to a set of production rules whose accuracy was assessed on the same unseen cases.” teaches generating a plurality of decision trees (models))
and the extraction unit extracts a rule candidate for obtaining a result by tracking trees in the plurality of models. (Page 304-305: “Recall that classifying a case using a decision tree is effected by following a path through the tree to one of the leaves. This path from the root of the tree to a leaf establishes conditions, in terms of specified outcomes for the tests along the path, that must be satisfied by any case classified by that leaf… Every leaf of a decision tree thus corresponds to a primitive production rule… teaches that rules are extracted by following a path through a decision tree to one of the leaves (tracking the tree))

Regarding Claim 3, 
Quinlan teaches: 
	The information processing apparatus according to Claim 1, 
Quinlan further teaches: 
wherein the generic rule generation unit generates a generic rule from rule candidates having a common event item among a plurality of rule candidates. (Page 306: “Let R be the set of production rules and T the training set of cases from which the decision tree was generated. We would like to find that subset of R which misclassified the fewest cases in T but, by analogy with the set-covering task, this is an NP problem. Instead, a heuristic algorithm is used to find a "good" subset by successively discarding single rules… This suggests a straightforward procedure: at each step, delete from R the rule with least advantage, so long as this advantage is less than or equal to zero. The set of rules remaining at the end of this process is locally optimal to the extent that deleting any further rule will increase the number of misclassifications over T.” teaches generating a locally optimal subset of rules (generic rules) from the entire set of possible rules within a decision tree; Fig. 1 teaches that the decision tree contains common attributes (for example T3 and FTI are common attributes through every path of the decision tree), thus the optimal subset of rules will contain a common attribute (event item))

Regarding Claim 4, 
Quinlan teaches: 
	The information processing apparatus according to Claim 3, 
Quinlan further teaches:
wherein the generic rule generation unit uses, as a value of the generic rule, a range common to values of a plurality of rule candidates regarding a value of the common event item. (Fig. 1 teaches that the decision tree contains values of attributes that have a common range (for example, the T3 value has a common value of 1.15, the FTI value has a common range of 49.5 – 172.5), therefore the optimal subset of rules generated from the decision tree (generic rules) will contain a common range of values)

Regarding Claim 5, 
Quinlan teaches: 
	The information processing apparatus according to Claim 3, 
Quinlan further teaches:
wherein the generic rule generation unit uses, as a value of the generic rule, a range that includes at least one of values of a plurality of rule candidates regarding a value of the common event item. (Page 306: “Let R be the set of production rules and T the training set of cases from which the decision tree was generated. We would like to find that subset of R which misclassified the fewest cases in T but, by analogy with the set-covering task, this is an NP problem. Instead, a heuristic algorithm is used to find a "good" subset by successively discarding single rules… This suggests a straightforward procedure: at each step, delete from R the rule with least advantage, so long as this advantage is less than or equal to zero. The set of rules remaining at the end of this process is locally optimal to the extent that deleting any further rule will increase the number of misclassifications over T.” teaches that optimal subset of rules (generic rules) are a subset of the entire set of production rules, therefore the optimal subset of rules will contain the same values and ranges of values that the set of production rules itself uses (value of a plurality of rule candidates regarding a value of a common event))

Regarding Claim 10, 
Quinlan teaches: 
	The information processing apparatus according to Claim 1, 
Quinlan further teaches:
wherein the model generation unit generates the model having the tree structure by machine learning. (Table 1 and Page 307: “Results from other experiments reported in detail in (Quinlan, 1987) are summarized in Table 1. In each of six domains, ten decision trees were generated from a training set and their performance measured on unseen cases. Each decision tree was then transformed to a set of production rules whose accuracy was assessed on the same unseen cases.” teaches using a machine learning process to generate the decision trees (models having a tree structure))

Regarding Claim 11,
This claim recites The information processing apparatus according to claim 2, which performs a plurality of operations as recited by the information processing apparatus of claim 10, and has limitations that are similar to those of claim 10, thus is rejected with the same rationale applied against claim 10.

Regarding Claim 12,
This claim recites The information processing apparatus according to claim 3, which performs a plurality of operations as recited by the information processing apparatus of claim 10, and has limitations that are similar to those of claim 10, thus is rejected with the same rationale applied against claim 10.

Regarding Claim 13,
This claim recites The information processing apparatus according to claim 4, which performs a plurality of operations as recited by the information processing apparatus of claim 10, and has limitations that are similar to those of claim 10, thus is rejected with the same rationale applied against claim 10.

Regarding Claim 14,
This claim recites The information processing apparatus according to claim 5, which performs a plurality of operations as recited by the information processing apparatus of claim 10, and has limitations that are similar to those of claim 10, thus is rejected with the same rationale applied against claim 10.

Regarding Claim 19,
This claim recites A non-transitory computer readable medium…, which performs a plurality of operations as recited by the information processing apparatus of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan in view of Forsee,II (US 20130204834 A1). 
Regarding Claim 6, 
Quinlan teaches: 
	The information processing apparatus according to Claim 1, 
Quinlan further teaches:
…present[ing] a process for extracting the rule candidate or a process for generating the generic rule. (Fig. 1 teaches presenting the decision tree; Page 304-305: “Recall that classifying a case using a decision tree is effected by following a path through the tree to one of the leaves. This path from the root of the tree to a leaf establishes conditions, in terms of specified outcomes for the tests along the path, that must be satisfied by any case classified by that leaf… Every leaf of a decision tree thus corresponds to a primitive production rule… teaches that rules are extracted by following a path through a decision tree to one of the leaves)

Quinlan does not appear to explicitly teach: 
further comprising a presenting unit that presents…

However, Forsee teaches: 
further comprising a presenting unit that presents… (Para [0004]: “In certain embodiments, a decision tree development application may be provided with one or more user interfaces to allow users to design, create, and modify decision trees. The decision tree development application may allow users to add and edit the rules, logic, and instructions of the decision tree, as well as additional information such as labels, headers, comments and other metadata. The decision tree development application may also support various formatting functionality within the user interfaces displaying the decision tree.” teaches a user interface (presenting unit) that allows the user to design, create, modify, and view decision trees)
	Quinlan and Forsee are analogous art because they are directed to creating decision trees and generating rules from the decision trees. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Forsee’s user interface to allow a user to view and edit the decision tree and rules generated from the decision tree of Quinlan with a motivation to allow users to validate, test, and debug a decision tree (Forsee, Para [0005]). 

Regarding Claim 7, 
The combination of Quinlan and Forsee teaches: 
The information processing apparatus according to Claim 6,

Quinlan further teaches: 
…present[ing] as the process for extracting the rule candidate, the number of event items and values of the event items applied to the model, the matching rate, or a combination thereof. (Fig. 1 teaches presenting the decision tree and that the decision tree includes the number of attributes (event items) as well as the values of the attributes; Page 305: “Note that sc-f sc is the number of cases in the training set T that satisfy the entire left-hand side of the rule and that ac of them belong to the class nominated by the rule. These two numbers provide a means of estimating the accuracy or certainty factor of the rule.” teaches using factor sc and ac to estimate the certainty factor (matching rate))

Forsee further teaches: 
wherein the presenting unit presents… (Para [0004]: “In certain embodiments, a decision tree development application may be provided with one or more user interfaces to allow users to design, create, and modify decision trees. The decision tree development application may allow users to add and edit the rules, logic, and instructions of the decision tree, as well as additional information such as labels, headers, comments and other metadata. The decision tree development application may also support various formatting functionality within the user interfaces displaying the decision tree.” teaches a user interface (presenting unit) that allows the user to design, create, modify, and view decision trees as well as view items related to the decision tree)
The combination of claim 6 has already incorporated the user interface, therefore already incorporating the details of the presenting unit required by claim 7. 

Regarding Claim 8, 
The combination of Quinlan and Forsee teaches: 
The information processing apparatus according to Claim 6,

Quinlan further teaches: 
…present[ing] as the process for generating the generic rule, a range of the value of the event item by illustration. (Fig. 1 teaches presenting the decision tree and that the decision tree includes the number of the range of values that an attribute of the decision tree can use (for example, attribute FTI of the decision tree can use a range from 49.5 – 172.5))

Forsee further teaches: 
wherein the presenting unit presents… (Para [0004]: “In certain embodiments, a decision tree development application may be provided with one or more user interfaces to allow users to design, create, and modify decision trees. The decision tree development application may allow users to add and edit the rules, logic, and instructions of the decision tree, as well as additional information such as labels, headers, comments and other metadata. The decision tree development application may also support various formatting functionality within the user interfaces displaying the decision tree.” teaches a user interface (presenting unit) that allows the user to design, create, modify, and view decision trees as well as view items related to the decision tree)
The combination of claim 6 has already incorporated the user interface, therefore already incorporating the details of the presenting unit required by claim 8. 

Regarding Claim 9, 
The combination of Quinlan and Forsee teaches: 
The information processing apparatus according to Claim 6,

Forsee further teaches: 
wherein the presenting unit presents the rule candidate or the generic rule in an editable manner.( Para [0004]: “In certain embodiments, a decision tree development application may be provided with one or more user interfaces to allow users to design, create, and modify decision trees. The decision tree development application may allow users to add and edit the rules, logic, and instructions of the decision tree, as well as additional information such as labels, headers, comments and other metadata. The decision tree development application may also support various formatting functionality within the user interfaces displaying the decision tree.” teaches that the user can edit the rules  of the decision tree by using a user interface)
The combination of claim 6 has already incorporated the user interface, therefore already incorporating the details of the presenting unit required by claim 9. 

Regarding Claim 15,
This claim recites The information processing apparatus according to claim 6, which performs a plurality of operations as recited by the information processing apparatus of claim 10, and has limitations that are similar to those of claim 10, thus is rejected with the same rationale applied against claim 10.

Regarding Claim 16,
This claim recites The information processing apparatus according to claim 7, which performs a plurality of operations as recited by the information processing apparatus of claim 10, and has limitations that are similar to those of claim 10, thus is rejected with the same rationale applied against claim 10.

Regarding Claim 17,
This claim recites The information processing apparatus according to claim 8, which performs a plurality of operations as recited by the information processing apparatus of claim 10, and has limitations that are similar to those of claim 10, thus is rejected with the same rationale applied against claim 10.

Regarding Claim 18,
This claim recites The information processing apparatus according to claim 9, which performs a plurality of operations as recited by the information processing apparatus of claim 10, and has limitations that are similar to those of claim 10, thus is rejected with the same rationale applied against claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Smyth et al. (“An Information Theoretic Approach to Rule Induction from Databases”) teaches performing rule induction using decision trees. 
Apte et al. (“Data mining with decision trees and decision rules”) teaches mining rules from decision trees and performing decision rule induction. 
Kwok et al. (“Multiple decision trees”) teaches using multiple decision trees and averaging predictions over multiple decision trees with probability weights to improve the performance of decision trees. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122